Citation Nr: 9910293	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  94-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an effective date earlier than August 23, 
1996, for a grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  December 1993 and May 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The December 1993 
rating decision failed to adjudicate the veteran's claim of 
entitlement to service connection for a left shoulder 
disorder.  See Isenbart v. Brown, 7 Vet. App. 537 (1995); see 
also Garlejo v. Brown, 10 Vet. App. 229 (1997).  The May 1997 
rating decision granted a TDIU rating effective from August 
23, 1996.

The claim for service connection for a left shoulder disorder 
was previously before the Board in March 1996.  The requested 
development has been completed to the extent necessary.  

The veteran has also claimed entitlement to service 
connection for a right elbow/arm disability.  This matter is 
referred to the RO for appropriate action.

The veteran has again asserted entitlement to service 
connection for a right knee disability.  As noted in the 
Board's previous remand, that issue was previously addressed 
in an April 1993 RO decision as to which the veteran did not 
perfect an appeal.  The RO has again denied entitlement to 
service connection for a right knee disability in a rating 
decision dated in July 1998.  It does not appear that the 
veteran has been notified of this denial or of his appeal 
rights with respect to it, and the matter is referred to the 
RO for appropriate action.

The claim of entitlement to an effective date earlier than 
August 23, 1996, for a grant of a TDIU due to service-
connected disabilities is the subject of the remand 
immediately following this decision.



FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  The veteran engaged in combat with the enemy during 
active service.

3.  The veteran injured his left shoulder as the result of a 
fall from an airplane during active service in August 1944.

4.  The medical evidence does not establish that the 
veteran's current left shoulder disorder is related to his 
inservice injury.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in active military 
service and may not be presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for a left shoulder 
disorder

A.  Factual background

As noted above, the veteran served on active duty from 
February 1943 to March 1945.  He was awarded the Purple 
Heart.

The veteran's service medical records disclose that he 
twisted his left ankle in a parachute jump over France on 
August 20, 1944, resulting in a simple, incomplete fracture.  
A cast was applied by a French doctor.  He was transferred to 
the 95th evacuation hospital six days later, at which time 
multiple contusions were also noted.  

During hospitalization upon return to the United States from 
January to March 1945, the veteran reported severe bruises 
and injuries over his entire back area.  In describing his 
injury, he stated that he did not know whether he had a free 
fall or whether his parachute opened.  He complained 
primarily of pain in his left posterior thorax, lower dorsal 
spine and left ankle.  He also gave a history of a head 
injury, fractured left ankle, sprained right knee, and 
fractured ribs.  Pertinent diagnoses included a compression 
fracture of D6, mild, healed.  X-rays of the left ankle also 
revealed a moderate degree of osteoarthritis.   There were no 
specific complaints or findings of a left shoulder disorder 
documented in the service medical records.  

The veteran claimed entitlement to service connection for 
residuals of back and ankle injuries in March 1945.  He made 
no mention of any left shoulder injury.

The post-service medical records include VA reports of 
examination dated in February 1946, January 1947, December 
1948, and February 1949; an April 1946 report of examination 
from Henry O. Colomb, M.D.; a September 1946 report of 
examination from Jerome Romagosa, M.D.; a September 1946 
report of examination from S.J. Rozas, M.D.; a March 1947 VA 
social and industrial survey and supplements; and an August 
1950 VA report of hospitalization.  These records are 
negative for any complaints or findings of a left shoulder 
disorder.  Indeed, examination of the upper extremities was 
negative for any abnormalities, with full and painless motion 
of all articulations, on VA special orthopedic examination in 
February 1949.  Rather, the veteran complained primarily of 
psychiatric, back, and left ankle problems.

The veteran reported constant pain in his back that involved 
his entire spine and left shoulder on VA neuropsychiatric 
examination in February 1952; however, no objective findings 
pertaining to the left shoulder were recorded.  The veteran 
again reported back and shoulder pain in December 1952 and 
January 1953 written statements.

The veteran was examined by Dr. Rozas in December 1952, by 
W.J. Briley in January 1953, and by Dr. L. Lazaro in June 
1962.  There were no complaints or findings pertaining to the 
left shoulder.

In July 1962, a nurse from the veteran's place of employment 
reported that the veteran had complained of left shoulder 
pain for the past two years and was given periodic infrared 
light treatments.  

On VA orthopedic examination in August 1962, the veteran's 
upper extremities were entirely normal in attitude, contour 
and movement. 

Dr. Rozas stated in January 1963 that he had treated the 
veteran for a number of years.  He made no mention of any 
treatment for a left shoulder disorder.

There were no complaints or findings pertaining to the left 
shoulder on VA examinations in January and March 1963 and 
March 1966.

The veteran was treated by Frederick L. Mayer, M.D. beginning 
in 1980.  In September 1981, he stated that he injured his 
left shoulder when he bailed out of an airplane in August 
1944.  In January 1984, he complained of left shoulder pain 
for two weeks.  Pertinent diagnoses included acute subdeltoid 
bursitis.  The veteran continued to complain of left shoulder 
pain throughout 1984.  He was diagnosed as having recurrent 
bicipital tendonitis.  In January 1985, he underwent transfer 
of the biceps tendon, resection of the coracoacromial 
ligament and excision of localized area of chondrocytes.  The 
postoperative diagnosis was chronic bicipital tendonitis with 
possible impingement syndrome of the left shoulder with 
localized area of osteochondral hypertrophy of the humeral 
head.  The veteran received follow-up treatment.  He was 
diagnosed as having tendonitis of the left biceps in 
September 1985.  In May 1990, he complained of left shoulder 
pain with no injury.  Pertinent diagnoses included recurrent 
bicipital tendonitis.  In July 1990, Dr. Mayer diagnosed the 
veteran as having recurrent subdeltoid bursitis.  X-rays of 
the left shoulder revealed that the three staples were in 
place.  

In October 1992, R.R. submitted a copy of a newspaper article 
documenting the veteran's 1000 foot fall from an airplane 
during active service.  In a November 1992 written statement, 
the veteran reported that his left shoulder and left chest 
were black and blue after that fall.

The veteran was afforded a VA joints examination in December 
1992.  His history was consistent with that noted above.  He 
stated that he had surgery on his left shoulder three years 
ago.  Outside records revealed transfer of the biceps tendon 
resection of the coracoacromial ligament and excision of 
localized area of chondrocyte in January 1985 and a diagnosis 
of recurrent left subdeltoid bursitis in July 1990.  X-rays 
of the left shoulder taken at the time of the examination 
revealed no fracture, dislocation or other bony pathology.  
There were three metallic staples present under the neck of 
the left humerus.  The examiner diagnosed, in pertinent part, 
post traumatic arthritis of the left shoulder.   

In October 1993, the veteran stated that his left arm was in 
a sling for a couple of weeks after his inservice injury and 
that the shoulder did not really heal.  He reportedly did not 
make too many complaints about the shoulder because he 
thought it was minor at that time.  

The veteran was examined by Dr. Mayer in May 1996.  He stated 
that both shoulders were painful, worse on the left side.  X-
rays of the left shoulder revealed three staples solidly in 
the bone.  There was no evidence of arthritis in the shoulder 
joint.  The acromioclavicular (AC) joint was intact.  

The veteran underwent VA joints examination in August 1996.  
He stated that he injured his left shoulder during service 
when he fell 1000 feet from an airplane.  He reported left 
shoulder pain on and off since 1944.  Examination of the left 
shoulder revealed tenderness on palpation over the biceps 
tendon over the groove.  X-rays of the left shoulder showed a 
metal staple over the proximal left humerus and early 
osteoarthritis change.  The examiner diagnosed traumatic 
osteoarthritis of the left shoulder; chronic left bicipital 
tendonitis; and status post surgical transfer; left biceps 
tendon and resection of the left coracoacromial ligament.  

In December 1996, the same examiner that saw the veteran in 
August 1996 provided an addendum to the examination report.  
The examiner reviewed the veteran's claims file and recited 
his pertinent medical history, specifically referring to the 
February 1949 and August 1962 VA examination reports and 
January 1985 surgical report from Dr. Mayer.  The examiner 
stated:  "I do not believe left shoulder disorder is related 
to the fall injury sustained during service in 1944."

On VA spine examination in April 1997, the veteran described 
his inservice injury for the examiner.  X-rays of the left 
shoulder revealed orthopedic hardware involving the greater 
tuberosity of the left humerus.  The left shoulder joint 
itself was normal-appearing.  The impression was post-
surgical changes.  The examiner diagnosed degenerative joint 
disease of the left shoulder that was worse than the right 
shoulder.

Also associated with the claims folder are written statements 
from E.B. and C.R. dated in September 1997; however, they do 
not pertain to the veteran's left shoulder disorder.

Dr. Mayer stated in September 1997 that he had treated the 
veteran for multiple and various problems relating to both 
shoulders since 1980.  He further stated that it was his 
opinion that the veteran's condition was consistent "with 
the disabilities caused by a fall from a B-26 bomber on 
8/20/44."

On VA general medical examination in April 1997, the veteran 
gave a history consistent with that noted above.  The 
examiner made no objective findings concerning the left 
shoulder, with the exception of a surgical scar.  Pertinent 
diagnoses included status post trauma in 1944 with injury to 
bilateral shoulders.  The examiner further stated that it was 
at least as likely as not that the veteran's arthritis was 
related to his 1944 injury.
 

B. Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability is service connected; it requires evidence 
relevant to the requirements for service connection of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease is manifest and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease is manifest during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is presumed.  See Robinette v. Brown, 8 Vet. App. 69, 
75 (1995).  In this regard, the Court has stated, with regard 
to combat veterans, that "[b]y providing that 'lay or other 
evidence' that meets the requirements of section 1154(b) 
shall be accepted as 'sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by . . . service', section 1154(b) relaxes the 
evidentiary requirements for adjudication of certain 
combat-related VA-disability-compensation claims -- both as 
to the evidence that a claimant must submit in order to make 
such a claim well grounded and as to the evidence necessary 
in order to establish service connection of a disease or 
injury."  Caluza, 7 Vet. App. at 507; 38 U.S.C.A. § 1154(b) 
(West 1991); see also Jenson v. Brown, 19 F.3d 1413, 1417 
(Fed.Cir. 1994).  With regard to establishing service 
connection for a disability on the merits (as opposed to 
establishing a well-grounded claim for service connection for 
a disability), the evidentiary burden is relaxed for a combat 
veteran so that the combat veteran's lay testimony regarding 
the occurrence of claimed injuries or events experienced in 
combat must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence is required whereas corroborative evidence is 
required to support a non-combat veteran's lay assertions.  
See, e.g., 38 C.F.R. § 3.304(f) (1998) (requiring credible 
supporting evidence that the claimed inservice stressor 
actually occurred in establishing service connection for 
post-traumatic stress disorder).

In this case, the evidence -- specifically the veteran's DD 
Form 214 -- reflects that he "engaged in combat with the 
enemy" because he was awarded the Purple Heart.  38 C.F.R. 
§ 3.304(f) (1998).  Accordingly, the Board will consider the 
special provisions afforded combat veterans by section 
1154(b) in rendering its decision on the claim for service 
connection in this case. 

Based upon the foregoing facts, the Board finds that the 
veteran's claim is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(truthfulness of evidence is presumed for purposes of 
determining if claim is well grounded); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  The veteran has provided (1) current 
medical evidence showing the existence of the disability, (2) 
his own lay statements that he injured his left shoulder in 
service as the result of a fall from an airplane, and (3) 
medical evidence suggesting a link between the recorded 
history of the injury or trauma to the left shoulder in 
service and the current disability.  Upon a review of the 
records, it is also the opinion of the Board that sufficient 
evidence for adjudication of his claim has been obtained, and 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

The standard of proof employed in deciding whether a well-
grounded claim for service connection should be allowed or 
denied is that the preponderance of the evidence must be 
against the claim in order for the claim to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In a case where there is an approximate balance of positive 
and negative evidence on issues material to the determination 
of the matter, the benefit of the doubt rule must be applied 
in favor of the appellant.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert, 1 Vet. App. at 55.  As to determining whether 
there is an "approximate balance" of the evidence, the 
Court has stated,

[A] determination under [section 5107(b)] is 
necessarily more qualitative than 
quantitative; it is one not capable of 
measurement with mathematical precision and 
certitude.  Equal weight is not accorded to 
each piece of material contained in a record; 
every item of evidence does not have the same 
probative value.  Judgments must be made but 
they must be accompanied by "a written 
statement of the Board's findings and 
conclusions, and reasons or bases for those 
findings and conclusions, on all material 
issues of fact or law presented on the 
record."  38 U.S.C.A. § [7104(d)(1)].

Gilbert, 1 Vet. App. at 57.  Thus, in deciding a claim for 
service connection on the merits, the Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert, 1 Vet. App. at 59.  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

With respect to an inservice left shoulder injury, the Board 
finds that the service medical records are more probative in 
at least one respect because they are more contemporaneous to 
the injury than the veteran's recollection as to a left 
shoulder injury many years after service.  Nevertheless, the 
Board finds the veteran's lay statement that he injured his 
left shoulder as a result of the inservice fall from the 
airplane more probative than the absence of recordation of 
this injury in the service medical records.  The Board finds 
persuasive and consistent with the spirit and purpose of 
section 1154(b) the veteran's contention that because of the 
severity of his other injuries (i.e., back and left ankle), 
he did not complain of the left shoulder injury, which was 
described as black and blue, or only bruised.  As noted 
above, section 1154(b) provides a mechanism for relaxing the 
evidentiary burden for a combat veteran so that the combat 
veteran's lay testimony regarding the occurrence of claimed 
injuries or events experienced in combat must be accepted as 
conclusive as to their actual occurrence "notwithstanding 
the fact that there is no official record" of the injury or 
occurrence.  

Here, the initial records of treatment of the veteran's 
injuries by French and Italian doctors are not of record.  
The veteran was injured on August 20, 1944, and the first 
service medical records reflecting treatment for his injuries 
are dated August 26, 1944 (95th evacuation hospital).  It was 
indicated at that time that he had multiple contusions, 
although there was no specific mention of a left shoulder 
contusion.  Therefore, given the facts of this particular 
case the Board will assign more probative weight to the 
veteran's own lay statements that he injured his left 
shoulder as a result of the inservice fall than the absence 
of this specific injury in his official medical records.  
Usually, of course, where there is an official record in 
existence, that record will be assigned more probative weight 
as to the occurrence of events than the veteran's own 
testimony, and a veteran's testimony will not be deemed 
"satisfactory" lay evidence where it conflicts with the 
written record.  

Having decided to accept the veteran's statement that he 
injured his left shoulder in service, the only remaining 
question is whether the medical evidence submitted is 
sufficiently probative (i.e., at least in equipoise) of the 
link between the currently diagnosed left shoulder disorder, 
first shown by the medical evidence in 1984, and the injury 
to the left shoulder in service in 1944 to grant service 
connection.  The record includes some medical evidence 
pertaining to a link between the current left shoulder 
disorder and the veteran's inservice injury that is favorable 
to the veteran's claim and some that is not favorable, and 
the Board must assess the probative weight of this evidence 
in rendering a decision. 

Evidence in support of the veteran's claim includes (1) the 
diagnosis of post traumatic arthritis of the left shoulder 
rendered on VA joints examination in December 1992; (2) Dr. 
Mayer's September 1997 statement that the veteran's left 
shoulder disability was consistent with his August 1944 
inservice fall from an airplane; and (3) the April 1997 
statement of the VA general medical examiner that it was as 
likely as not that the veteran's arthritis of the left 
shoulder was related to his 1944 injury.  Among the evidence 
not favorable to the veteran's claim is the opinion of the 
August/December 1996 VA joints examiner.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for the current 
disability because the medical evidence unfavorable to a link 
between the inservice injury and the current disability is 
more persuasive than the medical evidence that supports such 
a connection.  Regardless of the quantitative assessments of 
the evidence, the medical evidence reflecting that the left 
shoulder disorder was not caused by his inservice fall from 
an airplane is the most probative piece of evidence.  The 
August/December 1996 VA examiner rendered an opinion, which 
was prepared with the benefit of the entire medical record, 
that the medical records did not support a medical conclusion 
that the veteran's current left shoulder disability was 
caused by the inservice injury in light of the absence of 
evidence of left shoulder pathology on examinations in 1949 
and 1965, and given the nature of the disability shown on 
examination in 1985.  In rendering their diagnoses and 
opinions, it does not appear that the other medical examiners 
had the benefit of a review of the veteran's entire claims 
file.  Indeed, the December 1992 VA examiner diagnosed post 
traumatic arthritis of the veteran's left shoulder; however, 
x-rays of the left shoulder were negative for any fracture, 
dislocation, or bony pathology at that time.  Their 
diagnoses/statements contain no supporting clinical findings 
and appear speculative in nature when compared to the opinion 
of the August/December 1996 VA joints examiner.

For these reasons, the Board concludes that the against the 
veteran's claim is more probative and, therefore, that the 
preponderance of the evidence is against entitlement to 
service connection for a left shoulder disorder.


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.


REMAND

II.  Entitlement to an effective date earlier than August 23, 
1996, for a grant of a TDIU due to service-connected 
disabilities

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340(a), 
3.341(a), 4.16(a) (1998).  The service connected disabilities 
must be sufficient to produce unemployability without regard 
to advancing age.  Here, the veteran met the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), effective 
August 23, 1996.

A total rating based on individual unemployability may still 
be assigned to a veteran who fails to meet these percentage 
standards if he or she is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (1998).  If a 
rating board determines that a veteran who does not meet the 
schedular requirements for a TDIU evaluation is unemployable 
by reason of service-connected disabilities, the Board is to 
submit the case to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  Id.  The 
submission is to include a full statement as to the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.  Id.  Extraschedular 
evaluations are intended for application in cases in which 
the schedular evaluations are inadequate to compensate for 
the average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b) (1998).  
The governing norm in such exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (1998).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection or for an increase of compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  The implementing 
regulation clarifies this to mean that the effective date of 
an award of service connection or for increased compensation 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(1998).

The type of claim that is at issue here, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  
Therefore, this claim is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(b)(2) (West 1991) and 
38 C.F.R. § 3.400(o)(2) (1998).  "The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  
38 C.F.R. § 3.400(o)(2).

Here, the veteran first submitted his claim for a TDIU on 
October 1, 1993.  The Board must therefore determine whether 
it can be factually ascertained that the veteran was entitled 
to a TDIU rating in the one year immediately preceding the 
receipt of the October 1993 claim, i.e., as early as October 
1, 1992.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

However, potentially relevant medical records have not been 
obtained by the RO.  For example, the veteran has reported 
being treated for his service-connected disabilities at the 
Baton Rouge, Louisiana, VA Medical Center (VAMC) as early as 
1985.  The RO requested these records in July 1996.  The VAMC 
forwarded records dated only from July 1993 to April 1996.  
Records dated from October 1992 to July 1993 and from April 
to August 1996 could prove vital to the veteran's claim for 
an earlier effective date.  Therefore, the RO should make 
arrangements to obtain these records on remand, as the duty 
to assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Obtain the veteran's complete 
treatment records from the Baton Rouge, 
Louisiana, VAMC dated from October 1992 
to July 1993 and from April to August 
1996.  All records maintained are to be 
requested, to include those maintained 
in paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  Associate all records 
received with the claims file.

2.  Readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, which includes consideration 
of all medical evidence received since 
the supplemental statement of the case 
issued in August 1998.  Allow an 
appropriate period of time for response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

